Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 12, 2019

                                     No. 04-19-00352-CR

                               EX PARTE Otis T. MCKANE,

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR1505
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
        This is an accelerated appeal from an order denying relief in a habeas corpus and bail
proceeding. The clerk’s and reporter’s records have been filed. We order appellant’s brief due
August 1, 2019. See TEX. R. APP. P. 31.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.2(a).
The State’s brief is due within 20 days after the date appellant’s brief is filed. See 4TH TEX.
APP. (SAN ANTONIO) LOC. R. 8.2(b). A reply brief, if any, must be filed within 10 days after
the State’s brief is filed.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court